DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
At present, it appears that no claims is/are generic to the following disclosed patentably distinct species:
I. The invention shown in Figs. 1-7
II. The invention shown in Fig. 8
III. The invention shown in Fig. 9
IV. The invention shown in Fig. 13a
V. The invention shown in Fig. 13b
VI. The invention shown in Fig. 15
VII. The invention shown in Fig. 17
VIII. The invention as shown in Figs. 21a-c
IX. The invention as shown in Fig. 22
X. The invention as shown in Fig. 25
XI. The invention as shown in Figs. 26-28
XII. The invention as shown in Fig. 29
XIII. The invention as shown in Fig. 30
XIV. The invention as shown in Fig. 31
XV. The invention as shown in Fig. 32
XVI. The invention as shown in Fig. 33
XVII. The invention as shown in Fig. 34
XVIII. The invention as shown in Figs. 35, 36
XIX. The invention as shown in Figs. 37-40
XX. The invention as shown in Fig. 41
XXI. The invention as shown in Figs. 44-47
XXII. The invention as shown in Fig. 48
XXIII. The invention as shown in Fig. 50
XXIV. The invention as shown in Figs. 54-55

Further, some of the above species have patentably distinct subspecies.
Species IV and V have the following patentably distinct subspecies:
a. the invention as shown in Fig. 14a
b. the invention as shown in Fig. 14b
c. the invention as shown in Fig. 14c
d. the invention as shown in Fig. 14d
e. the invention as shown in Fig. 14e
f. the invention as shown in Fig. 14f
Species VII the following patentably distinct subspecies:
a. the invention as shown in Fig. 18
b. the invention as shown in Fig. 19
c. the invention as shown in Fig. 20
Species IX the following patentably distinct subspecies:
a. the invention as shown in Fig. 23a
b. the invention as shown in Fig. 23b
c. the invention as shown in Fig. 23c
d. the invention as shown in Fig. 23d
e. the invention as shown in Fig. 23e
f. the invention as shown in Fig. 23f
g. the invention as shown in Fig. 23g
h. the invention as shown in Fig. 24a
i. the invention as shown in Fig. 24b
j. the invention as shown in Fig. 24c
Species XIX the following patentably distinct subspecies:
a. the invention as shown in Fig. 42
b. the invention as shown in Fig. 43
Species XXII the following patentably distinct subspecies:
a. the invention as shown in Fig. 49
b. the invention as shown in Fig. 49a
Species XXIII the following patentably distinct subspecies:
a. the invention as shown in Fig. 52
b. the invention as shown in Fig. 53
c. the invention as shown in Fig. 53a

It is noted that, for each species/subspecies, the distinct features of each species/subspecies are discussed in the portion of the specification directed to the relevant figure(s).  The species/subspecies are independent or distinct because, as disclosed, the different 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/subspecies, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification;
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter;
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species/subspecies or a grouping of patentably indistinct species/subspecies to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/subspecies or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an Applicant is strongly encouraged to point specific support in the specification and drawings for claimed limitations to avoid confusion. 

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complex nature of this Election/Restriction, a telephone call to request an oral election to the above restriction requirement was not placed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMA K FRICK/Primary Examiner, Art Unit 3618